Citation Nr: 1220693	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a disability of the cervical spine. 

2. Entitlement to an initial rating higher than 10 percent for a disability of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1994 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005 and in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in September 2010, when it was remanded for further development.  As discussed more fully below, VA examinations were scheduled, but the Veteran did not appear.  As the Veteran has provided good cause for not appearing for the scheduled examinations, a further remand is in order. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

This case was previously before the Board in September 2010, when it was remanded to afford the Veteran additional VA examinations.  The VA examinations were scheduled in September 2010, but the Veteran did not appear for the examinations.  

In February 2012, the Veteran informed VA that he did not report for the examinations because he did not receive notice of the examinations until after the date for which the examinations were scheduled.  





The record shows that after the Veteran missed the VA examinations, VA tried to contact the Veteran by phone, but was unable to reach him. 

As it is not clear from the record that the Veteran was timely notified of the VA examinations, the VA examinations should be rescheduled. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran either to submit or to authorize VA to obtain on his behalf records, pertaining to a Workers' Compensation claim for a spine disability.   

2. Afford the Veteran a VA examination to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that cervical strain was caused by or aggravated by either or both the service-connected disability of the lumbosacral spine or the service-connected arthritis of the feet. 

In formulating the opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in the cervical strain, that is, an irreversible worsening of the condition beyond its natural course due to a  service-connected disability or disabilities. 




b).  The current level of impairment of the service-connected disability of the lumbosacral spine. 

The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development is completed, adjudicate the claim of service connection, including secondary service connection, and the claim for increase for a disability of the lumbosacral spine.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


